Name: Council Regulation (EEC) No 1267/79 of 25 June 1979 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheese for the 1979/80 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /6 Official Journal of the European Communities 29 . 6 . 79 COUNCIL REGULATION (EEC) No 1267/79 oi 25 June 1979 fixing the target price for milk and the intervention prices for butter, skimmed ­ milk powder and Grana Padano and Parmigiano Reggiano cheese for the 1979/80 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2) and in particular Articles 3 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when fixing the common agricultural prices , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to secure an equitable standard of living for the agricultural community and to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricul ­ tural products and in particular to that for beef and veal , and be consistent with the proposed orientation of cattle farming ; whereas it is also necessary, in fixing those prices, to take account of the Commu ­ nity's efforts to establish a long-term balance between supply and demand on the market in milk, allowing for external trade in milk and milk products ; Whereas the intervention prices for butter and for skimmed-milk powder are designed to contribute to the achievement of the target price for milk ; whereas it is necessary to determine the price levels in the light of both the general state of supply and demand on the Community market in milk and the opportuni ­ ties for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accor ­ dance with the criteria laid down in Article 5 (2) of Regulation (EEC) No 804/68 , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 milk year, the target price for milk and the intervention prices for milk products shall be as follows : ECU/100 kg (a) target price for milk 2140 (b) intervention price : butter 284-97 skimmed-milk powder 115-79 Grana Padano cheese  of an age of between 30 and 60 days 279-43  of an age of at least six months 339-09 Parmigiano Reggiano cheese of an age of at least six months 369-98 Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . 0 OJ No C 93, 9 . 4 . 1979, p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).